Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species of the claimed invention:
Group I consists of claims 1-6
Claims 1-6 are direct to an Apparatus configured for aggregation and distribution of wireless sensor data, in (Fig(s).1, and 1A) the apparatus comprising:
a network apparatus configured to wirelessly receive a plurality of sensor data from a plurality of wireless-enabled sensors;
a computerized cloud-based apparatus configured to:
receive and aggregate the plurality of sensor data;
processing the received plurality of sensor data; and
cause transmission of the processed plurality of sensor data to an application computer program operative on a user computerized device for display via a user interface thereof
Group II consists of claims 7-13
Claims 7-13 are directed to a system configured for real-time unified monitoring of a plurality of sensor data relating to respective ones of a plurality of functions, the plurality of functions associated with an operating facility (Fig(s).2 and 2A) the system comprising:
FWA (fixed wireless access) apparatus configured for wireless backhaul to at least one serving base station; and
a wireless gateway function in data communication with the FWA apparatus and configured to obtain data from a plurality of heterogeneous sensors disposed at respective portions of the operating facility;
a plurality of wireless interfaces configured to communicate sensor data from respective ones of the plurality of heterogeneous sensors to the wireless gateway function; and
a modified reality (MR) server apparatus in data communication with the LAN and configured to generate MR data for transmission to a MR receiver apparatus, the MR data comprising at least portions of the sensor data received by the wireless gateway function.
Group III consists of claims 14-16
Claims 14-16 are directed to a method of operating a facility management and control system in   (Fig(s).6) the method comprising: 
obtaining a plurality of data derived from a plurality of different sensors sensing respective ones of operational parameters associated with the facility;
obtaining a plurality of at least video data derived from at least one camera associated with the facility;
backhauling the obtained plurality of data and plurality of at least video data via a wireless unlicensed spectrum interface to a managed network node, the managed network node comprising at least one sensor data aggregation and processing process;
processing the backhauled plurality of data and plurality of at least video data at the managed network node to generate a composite at least video data and sensor data stream for delivery to the facility; and
causing delivery of the composite at least video data and sensor data stream to the facility via the wireless unlicensed spectrum interface for consumption thereat by a user of the facility.

The species are independent or distinct because they contain non-obvious variations regarding an apparatus for aggregation and distribution of wireless sensor data, a system configured for real-time unified monitoring of a plurality of sensor data and a method of operating a facility management and control system. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ATIQUE AHMED/Primary Examiner, Art Unit 2413